Citation Nr: 1401302	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-44 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected posttraumatic osteoarthritis of the left shoulder.  

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  The Veteran died in August 2011 and the appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Board remanded the claims on appeal for further action by the originating agency.  Soon after the Board's remand, the Veteran passed away and the appellant was properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002).  In August 2011, the appellant specifically requested substitution for the claims under appeal and her request was granted by the RO in January 2012.  Thus, the claims on appeal have now returned to the Board with the appellant substituting for the deceased Veteran. 


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder did not clearly and unmistakably exist prior to the Veteran's induction into active duty service in June 1974.

2.  An acquired psychiatric disorder, including major depression and an adjustment disorder, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.

3.  The Veteran's service-connected disability did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, currently diagnosed as major depression, was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The appellant contends that service connection is warranted for an acquired psychiatric disorder as it was caused or aggravated by the Veteran's service-connected left shoulder osteoarthritis.  In the alternative, the appellant contends that the Veteran's psychiatric disorder had its onset during active duty service.  As noted above, the Veteran died soon after the Board's August 2011 remand of the claim, but the appellant has substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning first to whether service connection is warranted for an acquired psychiatric disorder on a secondary basis, the record establishes the presence of a current disability.  Treatment records from the Orlando VA Medical Center (VAMC) and other VA facilities note diagnoses of major depressive disorder and an adjustment disorder throughout the claims period.  The Veteran was also diagnosed with major depression by VA examiners in April 2010 and October 2012, and by a VA expert in psychiatry in April 2013.  An acquired psychiatric disorder, currently diagnosed as major depression, is therefore demonstrated. 

Although the record establishes the presence of major depression and an adjustment disorder, the weight of the evidence does not establish that the disability was caused or aggravated by the Veteran's only service-connected disability: posttraumatic osteoarthritis of the left shoulder.  There is no competent evidence in support of the claim for secondary service connection and the record contains medical opinions from three VA providers weighing against the claim.  An April 2010 VA examiner concluded that the Veteran's major depression was incurred due to the diagnosis and progression of nonservice-connected esophageal cancer and its treatment.  In October 2012, a second VA examiner provided an opinion specifically finding that the Veteran's major depression was not due to the service-connected left shoulder condition, again referencing the Veteran's nonservice-connected cancer.  The third medical opinion against the claim was issued by a VA expert in an April 2013 report (and May 2013 addendum report).  The VA expert also determined the Veteran's psychiatric disorder was not caused or aggravated by the left shoulder disability.  These opinions were issued following complete review of the Veteran's claims file and, especially in the case of the VA expert's opinions, were accompanied by well-reasoned supportive rationale. The Board has therefore afforded them significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the appellant and Veteran linking his acquired psychiatric disorder to the service-connected left shoulder disability, but as lay persons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that lay persons are competent to testify as to observable symptoms, but finds that the opinions of the appellant and Veteran as to the etiology of the Veteran's acquired psychiatric disorders simply cannot be accepted as competent evidence and are clearly outweighed by the medical opinions against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the competent evidence of record weighs against the claim for service connection on a secondary basis. 

The Board must now determine whether service connection is warranted for an acquired psychiatric disorder as directly due to active military service.  Initially, the record contains some evidence that a psychiatric condition may have pre-existed the Veteran's enlistment into active duty in June 1974.  The Board must therefore determine whether the presumption of soundness is for application, and if so, whether it has been rebutted.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran was psychiatrically normal at the June 1974 enlistment examination and no prior mental health problems were noted on the examination report.  Thus, the presumption of soundness is for application.  The April 2013 VA expert in psychiatry observed that a mental condition may have pre-existed the Veteran's enlistment into active duty service.  During a March 1976 in-service psychiatric consultation, the Veteran reported having multiple disciplinary problems during high school and dropping out in his sophomore year.  A VA neuropsychiatrist in February 2010 also observed that the Veteran manifested long-standing depressive symptoms that were typical of adults with a developmental learning disability.  Based on this evidence, the April 2013 VA expert concluded that it was at least as likely not that a mental condition similar to an adjustment disorder pre-dated the Veteran's entry into active service.  

As noted above, in order to rebut the presumption of soundness, the record must demonstrate that a disability clearly and unmistakably pre-existed active duty service.  See 38 U.S.C.A. § 1111.  In response to a request for clarification from the Board, the VA expert in psychiatry issued a May 2013 addendum report explicitly stating that there was not clear and unmistakable evidence that a mental disorder pre-existed the Veteran's military service.  Accordingly, while there is some evidence indicating an adjustment-like disorder may have existed prior to service, the Board cannot conclude that the Veteran's disability clearly and unmistakably pre-existed active duty.  The presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

As discussed above, the record clearly establishes the presence of an acquired psychiatric disorder during the claims period.  An in-service injury is also present as the Veteran was provided a psychiatric consultation in March 1976.  In response to numerous disciplinary actions and the Veteran's difficulty getting along with his peers and superiors, a psychiatric consultation was performed in March 1976 to determine whether the Veteran should be retained on active duty.  The examiner diagnosed a passive-aggressive personality and recommended that the Veteran undergo an administrative separation.  The Veteran was psychiatrically normal at the separation examination in June 1976, though he reported a history of nervous trouble on the accompanying report of medical history.  

Although a current disability and in-service injury are established, there is no competent evidence of a nexus between the Veteran's major depression or adjustment disorder and psychiatric symptoms during service.  None of his treating physicians linked the Veteran's mental health conditions to service, and the record contains two medical opinions weighing against the claim.  The April 2010 VA examiner concluded that the Veteran's major depression was due to esophageal cancer as he developed chronic depressive symptoms following the diagnosis and progression of his cancer and treatment.  The April 2013 VA expert also found that the Veteran's depression did not have its onset during military service, again concluding that the condition was instead related to the diagnosis of esophageal cancer.  

Treatment records from the VAMC also do not support a finding that the Veteran's acquired psychiatric disorder was related to service.  The Veteran reported for a VA examination in November 1976 and stated that he was having trouble with "nerves," but the examining psychiatrist found that there was definitely no evidence of depression or symptoms of anxiety.  The record does not document any problems with depression until June 2001, when the Veteran enrolled in primary care at the Orlando VAMC and reported a history of depression in the 1990s, approximately 15 years after his separation from active duty.  He also complained of depression with mood swings during the previous six months, but no further treatment was obtained until August 2006 when the Veteran began consistent mental health treatment at the VAMC.  Thus, there is no evidence of symptoms of an acquired psychiatric disorder until at least 15 years after the Veteran's discharge from service.  

The Board has also considered the statements of the appellant and Veteran connecting his major depression and adjustment disorder to service, but as noted above, they are not competent to provide a medical opinion regarding the etiology of the disability on appeal.  See Barr and Jandreau, supra.  Acquired psychiatric disorders are also not chronic diseases listed in 38 C.F.R. § 3.309(a), to allow for service connection under 38 C.F.R. § 3.303(b).  Additionally, neither the Veteran nor the appellant have reported a continuity of symptoms (such as depression) since service in support of the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's disability was more than a decade after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against a nexus between the claimed disability and active duty or the service-connected left shoulder disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran was service-connected for one disability at the time of his death: posttraumatic osteoarthritis of the left shoulder rated as 20 percent disabling.  Therefore, he did not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he did not have a single service-connected disability rated as 60 percent or more.  38 C.F.R. § 4.16(a) (2013).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran was unemployable, it does not establish that his inability to maintain gainful employment was due to the service-connected left shoulder disability.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

In the October 2009 claim for TDIU, the Veteran reported that he was no longer able to perform his job as a carpenter due to symptoms associated with his service-connected left shoulder disability, to include an inability to lift and move his shoulder into certain positions.  The Veteran also reported that he was unable to participate in VA Vocational Rehabilitation without a general high school equivalency degreed (GED).  Treatment records from the VAMC also note the Veteran's previous employment as a shop foreman designing and building sets and installations for various theater and retail companies and museums.  

Although the Veteran's October 2009 claim for TDIU attributed his unemployability to a service-connected left shoulder disability, on many other occasions the Veteran reported that he was unable to work due to nonservice-connected esophageal cancer.  On his application for compensation from the Social Security Administration (SSA), the Veteran stated that he last worked in June 2009 when he was forced to stop due to esophageal cancer, neuropathy in his feet, and depression.  Similar statements were made to a VA health care provider in August 2010 when the Veteran said that he stopped working as a foreman secondary to neuropathy.  He also underwent several courses of neuropsychiatric testing at the Orlando VAMC from December 2009 to February 2010, and was noted to have stopped working due to neuropathy in his hands and feet following chemotherapy to treat cancer.  

The Board finds that the weight of the medical and lay evidence establishes that the Veteran was unemployable due to nonservice-connected esophageal cancer and neuropathy associated with chemotherapy radiation treatments.  A March 2009 VA examiner noted that the Veteran's service-connected left shoulder disability had significant effects on employment, but the Veteran continued to work full time and did not miss any work in the past 12 months due to the left shoulder condition.  The weight of the medical and lay evidence clearly establishes that the Veteran stopped working in June 2009 due to the effects of his cancer and neuropathy, and not because of the shoulder disability.  The Veteran reported that his shoulder prevented him from working, but the Board notes that this statement was provided in the context of a claim for VA compensation.  In all other instances, including while receiving medical treatment, the Veteran attributed his unemployability to nonservice-connected cancer and neuropathy.  The Board finds these statements are more credible and probative than those provided for compensation purposes and concludes that the Veteran was not unemployable due solely to the effects of the service-connected posttraumatic osteoarthritis of the left shoulder.  

The preponderance of the evidence is against a finding that the Veteran was unemployable due solely to a service-connected disability.  Instead, the evidence of record establishes that the Veteran was unemployable due to nonservice-connected esophageal cancer and associated neuropathy.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran and the appellant in December 2009, June 2010, and January 2012 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2009 and June 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the December 2009 and June 2010 notice letters were provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A  (West 2002) and is therefore deemed to have received the notice issued to the Veteran.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice regarding service connection on a secondary basis, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim for service connection was readjudicated in the October 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran and appellant, including service treatment records, records of VA treatment, and records from the SSA.  The Veteran never reported receiving any treatment from private health care providers.  In fact, in a July 2010 statement, the Veteran specifically noted that all his medical treatment was provided by the Orlando VAMC.  Additionally, the record includes VA examination reports and medical opinions dated in April 2010 and October 2012, as well as a VA expert opinion and addendum dated in April and May 2013.  

The Board also finds that VA has complied with the August 2011 remand orders of the Board.  In response to the Board's remand, the appellant was provided notice of the information necessary to substantiate a claim based on secondary service connection in a January 2012 letter.  Treatment records from various VAMC facilities dating from October 2010 were also obtained and added to the Veteran's virtual claims file.  Additionally, a medical opinion was obtained from a VA examiner addressing the etiology of the Veteran's claimed psychiatric disorder.  The case was then readjudicated in an October 2012 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as major depression, to include as secondary to service-connected posttraumatic osteoarthritis of the left shoulder, is denied.  

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


